Order                                                                                      Michigan Supreme Court
                                                                                                 Lansing, Michigan

  September 19, 2006                                                                                   Clifford W. Taylor,
                                                                                                               Chief Justice

  130872(46)                                                                                         Michael F. Cavanagh
                                                                                                     Elizabeth A. Weaver
                                                                                                            Marilyn Kelly
                                                                                                       Maura D. Corrigan
  DESERAI LAWSON, Next Friend of ZHIMON                                                              Robert P. Young, Jr.
  BINGHAM, a Minor,                                                                                  Stephen J. Markman,
                                                                                                                    Justices
            Plaintiff-Appellee,
  v      	                                                        SC: 130872     

                                                                  COA: 256388      

                                                                  Wayne CC: 03-314614-NO

  KREATIVE CHILD CARE CENTER, INC., 

             Defendant-Appellant. 

  _________________________________________

               On order of the Chief Justice, the motion by defendant-appellant for
  extension to September 8, 2006 of the time for filing their supplemental brief is
  considered and is GRANTED.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         September 19, 2006                  _________________________________________
                                                                             Clerk